   

 

Se 2:20-cr-20451-LVP-RSW ECF No.1 filed 09/23/20 PagelD.1 Page 1of12 | Q

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

Case:2:20-cr-20451

Judge: Parker, Linda V.

MJ: Whalen, R. Steven

Vv. Filed: 09-23-2020 At 11:23 AM

INDI USA V. SEALED MATTER (DA)

NABIL MOHSEN-MOHSEN AL-SUBARI, R.Ph.,

UNITED STATES OF AMERICA

VIO.: 18 U.S.C. § 1347

 

Defendant. 18 U.S.C. § 2
18 U.S.C. § 981
/ 18 U.S.C. § 982
INDICTMENT

THE GRAND JURY CHARGES:
GENERAL ALLEGATIONS
At all times relevant to this Indictment:
The Medicare and Medicaid Programs

L. The Medicare program (“Medicare”) was a federal health care program
providing benefits to persons who were 65 years of age or older or disabled.
Medicare was administered by the Centers for Medicare and Medicaid Services
(“CMS”), a federal agency under the United States Department of Health and
Human Services. Individuals who received benefits under Medicare were referred
to as Medicare “beneficiaries.”

2. Medicare covered different types of benefits and was separated into

different program “parts.” Medicare Part D subsidized the cost of prescription drugs

 

 
  
 

 

 

se 2:20-cr-20451-LVP-RSW ECF No.1 filed 09/23/20 PagelD.2 Page 2 of 12

for Medicare beneficiaries in the United States. Generally, Medicare Part D covered
part or all of the costs of prescription drugs dispensed to a Medicare beneficiary if,
among other requirements, the prescription drugs were medically necessary and
ordered by a physician.

3. In order to receive Medicare Part D benefits, a beneficiary enrolled in
one of several Medicare drug plans. Medicare drug plans were operated by private
health care insurance companies approved by Medicare. Those companies were
often referred to as drug plan “sponsors.” A beneficiary in a Medicare drug plan
could fill a prescription at a pharmacy and use his or her plan to pay for some or all
of the prescription drugs.

4. Medicare, through CMS, compensated the Medicare drug plan sponsors
for providing prescription drug benefits to beneficiaries. Medicare paid the sponsors
a monthly fee for each Medicare beneficiary of the sponsors’ plans. Such payments
were called capitation fees. The capitation fee was adjusted periodically based on
various factors, including the beneficiary’s medical conditions. In addition, in some
cases where a sponsor’s expenses for a beneficiary’s prescription drugs exceeded
that beneficiary’s capitation fee, Medicare reimbursed the sponsor for a portion of
those additional expenses.

5. The Michigan Medicaid program (“Medicaid”) was a federal and state

funded health care program providing benefits to individuals and families who met

 
   

 

ase 2:20-cr-20451-LVP-RSW ECF No.1 filed 09/23/20 PagelD.3 Page 3 of 12

specified financial and other eligibility requirements, and certain other individuals
who lacked adequate resources to pay for medical care. CMS was responsible for
overseeing the Medicaid program in participating states, including Michigan.
Individuals who received benefits under Medicaid were referred to as Medicaid
“beneficiaries.”

6. Medicaid covered the costs of certain medical services, products, and
benefits, including prescription drug benefits, for Medicaid beneficiaries. Generally,
Medicaid covered part or all of the costs of prescription drugs dispensed to a
Medicaid beneficiary if, among other requirements, the prescription drugs were
medically necessary and ordered by a physician.

7. Medicaid paid for covered services either through what was called
Medicaid “fee-for-service” or through Medicaid health plans.

8. Medicare, Medicare drug plan sponsors, Medicaid, and Medicaid
health plans were “health care benefit program[s],” as defined by Title 18, United
States Code, Section 24(b).

The Private Health Insurance Program

9. Blue Cross and Blue Shield of Michigan (“BCBS”) was a nonprofit,

privately operated insurance company authorized and licensed to do business in the

state of Michigan. BCBS provided health care benefits, including prescription drug

 
   

 

 

ase 2:20-cr-20451-LVP-RSW ECF No.1 filed 09/23/20 PagelD.4 Page 4 of 12

benefits, to member entities and individuals. Individuals insured by BCBS were
referred to as BCBS “members.”

10. BCBS had agreements with participating providers, including
pharmacies, to furnish medical services to BCBS members.

11. BCBS was a “health care benefit program,” as defined by Title 18,
United States Code, Section 24(b).

Pharmacy Benefit Managers

12, Pharmacy benefit managers (“PBMs”) managed prescription drug
benefits provided by Medicare (through Medicare drug plan sponsors), Medicaid
health plans, and BCBS. PBMs received, adjudicated, and paid claims on behalf of
the health care benefit programs.

13. After a pharmacy dispensed a prescription drug to a beneficiary or
member, the pharmacy submitted a claim, typically electronically, to the PBM acting
on behalf of the specific health care benefit program. The PBM, on behalf of the
health care benefit program, reimbursed the pharmacy, typically electronically,
through direct deposits into accounts held, and previously identified, by the
pharmacy.

14. CVS Caremark and Express Scripts were two of several PBMs that
managed prescription drug benefits for Medicare (through Medicare drug plan

sponsors) and Medicaid health plans. Express Scripts managed prescription drug

4

 
 

  

Se 2:20-cr-20451-LVP-RSW ECF No.1 filed 09/23/20 PagelD.5 Page 5of12

benefits for BCBS. CVS Caremark processed and adjudicated claims in Arizona.
Express Scripts processed and adjudicated claims outside the state of Michigan.
The Pharmacy
15. Dix Family Care Pharmacy LLC (“Dix”) was a pharmacy and Michigan
corporation located at 10035 West Vernor Highway, Dearborn, MI 48120.
The Defendant
16. Defendant NABIL MOHSEN-MOHSEN AL-SUBARI (“AL-
SUBARI”), a resident of Wayne County, Michigan, was a licensed pharmacist in
Michigan and the owner, and pharmacist-in-charge of Dix.

COUNTS 1-5

Health Care Fraud
(18 U.S.C. § 1347 and 2)

17. Paragraphs 1 through 16 of the General Allegations section of this
Indictment are re-alleged and incorporated by reference as though fully set forth
herein.

18. On or about the dates set forth below, in Wayne County, in the Eastern
District of Michigan, and elsewhere, AL-SUBARI did knowingly and willfully
execute, and attempt to execute, a scheme and artifice to defraud health care benefit
programs affecting commerce, as defined in Title 18, United States Code, Section
24(b), that is, Medicare and Medicare drug plan sponsors, and to obtain, by means

of materially false and fraudulent pretenses, representations, and promises, money

   

 
   

 

ase 2:20-cr-20451-LVP-RSW ECF No.1 filed 09/23/20 PagelD.6 Page 6 of 12

and property owned by, and under the custody and control of, said health care benefit
programs, in connection with the delivery of and payment for health care benefits,
items, and services.
Purpose of the Scheme and Artifice

19. It was a purpose of the scheme and artifice for AL-SUBARI to
unlawfully enrich themselves, among other things: (a) submitting, and causing the
submission of, false and fraudulent claims to Medicare and Medicare drug plan
sponsors through Dix; (b) concealing, and causing the concealment of, the
submission of false and fraudulent claims to Medicare and Medicare drug plan
sponsors, and the receipt and transfer of the proceeds of the fraud; and (c) diverting
fraud proceeds for the personal use and benefit of the defendant and others.

The Scheme and Artifice

20. AL-SUBARI maintained national provider identifiers for Dix in order
to submit claims to Medicare, Medicare drug plan sponsors, Medicaid, Medicaid
health plans, and BCBS.

21. AL-SUBARI, on behalf of Dix, entered into pharmacy provider
agreements with CVS Caremark and Express Scripts, among other PBMs.

22. AL-SUBARI submitted, and caused the submission of, claims to
Medicare, Medicare drug plan sponsors, Medicaid, Medicaid health plans, and

BCBS that falsely and fraudulently represented various health care benefits,

 
 

 

se 2:20-cr-20451-LVP-RSW ECF No.1 filed 09/23/20 PagelD.7 Page 7 of 12

primarily prescription drugs, were medically necessary, prescribed by a doctor and
provided to beneficiaries by Dix.

23. AL-SUBARI submitted, and caused the submission of, false and
fraudulent claims to Medicare, Medicare drug plan sponsors, Medicaid, Medicaid
health plans, and BCBS, via interstate wires and on behalf of Dix, for prescription
drugs that were not dispensed.

24. AL-SUBARI submitted, and caused the submission of, false and
fraudulent claims to Medicare and Medicare drug plan sponsors, via interstate wires
and on behalf of Dix, for prescription drugs purportedly dispensed to persons who
were, in fact, deceased.

25.  Asaresult of such false and fraudulent claims, Medicare and Medicaid
prescription drug plan sponsors, through their PBMs, made overpayments funded by
the Medicare Part D program and Medicaid to Dix, of approximately $1,862,660.59.

26. Asaresult of such false and fraudulent claims, BCBS prescription drug
plan sponsors, through their PBMs, made overpayments funded by BCBS to
Dearborn, of approximately $275,408.24.

27. |_AL-SUBARI caused the transfer and disbursement of illicit proceeds

derived from the fraudulent scheme to himself and others.

 
 

 

  

ase 2:20-cr-20451-LVP-RSW ECF No.1 filed 09/23/20 PagelD.8 Page 8 of 12

Acts in Execution of the Scheme and Artifice
28. Onor about the dates set forth below, in Wayne County, in the Eastern
District of Michigan, AL-SUBARI did knowingly and willfully execute, and attempt
to execute, a scheme and artifice to defraud health care benefit programs affecting
commerce, as defined in Title 18, United States Code, Section 24(b), that is,
Medicare and Medicare drug plan sponsors, and to obtain, by means of materially
false and fraudulent pretenses, representations, and promises, money and property

owned by, and under the custody and control of, said health care benefit programs,

 

in connection with the delivery of and payment for health care benefits, items, and
services, in that AL-SUBARI submitted and caused the submission of false and
fraudulent claims for payment and falsely represented that Dix provided prescription

medications to Medicare and Medicaid beneficiaries:

   

 

 

l Medicare H.M. MN . 1 Lantos Solos
. February 18,

2 Medicaid S.C. 017 Qvar
. . October 28, .

3 Medicaid N.T. 017 Ventolin

 

 

 

 

 

 

 

 
   

 

 

ase 2:20-cr-20451-LVP-RSW ECF No.1 filed 09/23/20 PagelD.9 Page 9 of 12

   

 

. March 22,

4 Medicare DJ. 018 Basalgar
. December .

5 Medicaid A.A. 22, 2018 Adcirca

 

 

 

 

 

 

 

All in violation of Title 18, United States Code, Sections 1347 and 2.

CRIMINAL FORFEITURE

29. The above allegations contained in this Indictment are incorporated by
reference as if set forth fully herein for the purpose of alleging criminal forfeiture to
the United States of America of certain property in which AL-SUBARI has an
interest.

30. Upon conviction of a violation alleged in this Indictment, AL-SUBARI
shall forfeit to the United States any property, real or personal, that constitutes or is
derived, directly or indirectly, from proceeds and/or gross proceeds traceable to the
commission of such violations, pursuant to 18 U.S.C. § 982(a)(7) and 18 U.S.C. §
981(a)(1)(C), as incorporated by 28 U.S.C. § 2461.

31. Substitute Assets: If the property described above as being subject to
forfeiture, as a result of any act or omission of the defendant:

a.) cannot be located upon the exercise of due diligence;

 
  

 

Se 2:20-cr-20451-LVP-RSW ECF No.1 filed 09/23/20 PagelID.10 Page 10 of 12

b.) has been transferred or sold to, or deposited with, a third party;
c.) has been placed beyond the jurisdiction of the Court;
d.) has been substantially diminished in value; or

e.) has been commingled with other property that cannot be subdivided
without difficulty;

it is the intent of the United States, pursuant to 21 U.S.C. § 853(p) as incorporated
by 18 U.S.C. § 982(b) and/or 28 U.S.C. § 2461, to seek to forfeit any other property
of defendant, up to the value of the forfeitable property described above.

32. Money Judgment: The government shall also seek a forfeiture money
judgment from the defendant for a sum of money representing the total amount of
proceeds obtained as a result of defendant’s violations of 18 U.S.C. §§ 1347, as

alleged in this Indictment.

THIS IS A TRUE BILL.

s/Grand Jury Foreperson
Grand Jury Foreperson

MATTHEW SCHNEIDER
UNITED STATES ATTORNEY

DANIEL KAHN

ACTING CHIEF, FRAUD SECTION
CRIMINAL DIVISION

U.S. DEPARTMENT OF JUSTICE

10

 
 

   

@ 2:20-cr-20451-LVP-RSW ECF No. 1 filed 09/23/20

REGINA R. MCCULLOUGH
Chief, Health Care Fraud Unit
Assistant United States Attorney

MALISA DUBAL
Assistant Chief, Fraud Section
U.S. Department of Justice

s/Patrick J. Suter

PATRICK J. SUTER

Criminal Division, Fraud Section
U.S. Department of Justice

1400 New York Avenue, N.W.
Eighth Floor

Washington, D.C. 20005

(202) 679-1430
patrick.suter2@usdoj.gov

Dated: September 23, 2020

11

PagelD.11 Page 11 of 12

 
 

 

 

Case 2:20-cr-20451-LVP-RSW ECF No.1 filed 09/23/20 PagelID.12 Page 12 of 12

Case:2:20-cr-20451

. ’ . even

Eastern District of Michigan '
Filed: 09-23-2020 At 11:23 AM
NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to comy INDI USA V. SEALED MATTER (DA)

 

 

 

i, | Companion Case Number:

 
 

This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned:

Ll yes No AUSA’s Initials: DY

 

 

 

 

 

Case Title: USA v. NABIL MOHSEN-MOHSEN AL-SUBARI

County where offense occurred : Wayne

Check One: Felony [Misdemeanor ClPetty
¥_Indictment/ Information --- no prior complaint.
Indictment/ Information --- based upon prior complaint [Case number: ]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

Judge:

 

Superseding to Case No:

 

[]Corrects errors; no additional charges or defendants.
C] Involves, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorne the attorney of record for

the above captioned case. LB

September 23, 2020

pate Patrick J. Suter, Trial Attorney
211 West Fort Street, Detroit, Ml 48226
Phone: (202) 679-1430
Fax: (313) 226 - 0816
E-Mail address: Patrick.Suter2@usdoj.gov
Attorney Bar #: CA 242494

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases

even though one of them may have already been terminated.

5/16

 
